Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Status
Applicant’s claim amendments and arguments, filed 18 December 2020, are acknowledged. 
Claims 23-42 are pending.
Claim 23 is amended.  
Claims 1-22 are cancelled.
Claims 26, 32, 33 & 42 are withdrawn.
Claims 23-25, 27-31 & 34-41 have been examined on the merits.  
Examination on the merits is extended to the extent of the following species:
At least one component- glyoxylic acid in its hydrate form, -and-
Amine Generating Derivative - urea.
 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Withdrawn Objections/Rejection
The objection to the specification is withdrawn due to Applicant’s amendments to the abstract to correct a punctuation error.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 October 2020 and 21 January 2021 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

New & Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-25, 27-31 & 34-41 stand rejected under 35 U.S.C. 103 as being unpatentable over Philippe (US 2010/0028280; previously cited), Dixon (US 2011/0256084; previously cited) and Burgess (US 2009/0214382; previously cited).
claims 23-25, 27-31 & 34-41, and the elected species, Philippe teaches a hair relaxing composition containing at least two denaturing agents having a pH which is preferably less than 9 and more preferentially less than 7 ([0499], [0050] & Philippe’s claim 2). Philippe in Example 1 teaches application of hair relaxing composition comprising water, pyruvic acid (i.e. a denaturing agent which is a dicarbonyl of formula I in which R is a methyl group) and guanidine hydrochloride (i.e. a denaturing agent which is an amine generating salt of compound formula II in which R1, R2, R3 and R4 are hydrogen; Y is NR’ in which R’ is H) to African American hair to straighten it [0525].  More broadly, Philippe teaches the overall concentration of denaturing agents of between 1 M and 8 M which corresponds to a weight concentration of between about 6% and about 80% [0053]. Thereby, Philippe implicitly teaches the hair relaxer comprises 20-94% water. Philippe in Example 1 teaches the straightening composition comprises 2M pyruvic acid which is 17.6 % (Math: (2 *88.06)/10 = 17.6%). Philippe teaches denaturing agents suitable for inclusion in relaxing compositions include urea (R1, R2, R3, R4 are hydrogen; Y is oxygen), guanidine, and alpha keto-acids including pyruvic acid ([0058]; [0059]; [0060]; [0107]; [0116]; [0414]; [0415]; Philippe’s claims 8 & 9). Philippe in Example 3 teaches each of urea and pyruvic acid to be hair relaxing agents [0529]. In Example 3, Philippe teaches conjunctive use of urea and pyruvic acid as the only relaxers which are applied in tandem; thereby, the ordinary skilled artisan would envisage a composition comprising both urea and pyruvic acids as the two denaturing agents because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) [0529]. Philippe  [0053]).  Philippe’s broad teachings and Examples suggest hair straighteners comprising 3-17.6% pyruvic acid and 3-12.01% urea which yields a ratio of 0.25-5.9, including 1.
However, Philippe does not teach the inclusion of a keto acid which is glyoxylic acid.
In the same field of hair straightening, Dixon teaches a process for straightening hair using a composition comprising at least one weak acid which may suitably be glyoxylic acid and pyruvic acid (title; [0022]). Dixon teaches the hair straightening or relaxing composition can further contain at least one denaturant, capable of disrupting hydrogen bonds in the hair which may be urea or halide derivatives of guanidine [0128].
Burgess teaches the scientific fact that glyoxylic acid and pyruvic acid are both keto-acids ([0021] and Burgess’s claim 29).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 

Here, at least rationale (B) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of the invention to have modified Philippe’s composition by substituting the pyruvic acid with glyoxylic acid as suggested by Dixon because pyruvic acid with glyoxylic acid are equivalent keto-acids used as hair straightening/relaxing active agents. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to alter the hair straightening effect of the composition.
With regard to the recited amount the amount of water, urea, and glyoxylic acid; the ratio of glyoxylic acid to urea; and the pH range of the composition, the combined teachings of Philippe, Dixon, and Burgess suggest these parameters with values which fall within or overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 




Response to Arguments
Applicant argues the Phillippe, Dixon and Burgess references individually (reply, pg. 18-22).
This is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues Phillippe does not teach or suggest a straightening composition comprising 17.6% pyruvic acid because the density of the Example 1 composition is not supplied by Phillippe; thereby making the calculation or molarity incorrect (reply, pg. 21-22).
	This is not persuasive. While it is acknowledged that molarity is dependent on volume which is function of temperature, this is not a problem for most applications. Further, Philippe teaches a broad range for the total quantity of the denaturing agents (i.e. between 1 M and 8 M which corresponds to a weight concentration of between about 6% and about 80% [0053]). Phillippe exemplifies the use of two denaturing agents. Thereby, Philippe’s broad teachings and Examples suggest hair straighteners comprising 3-17.6% pyruvic acid and 3-12.01% urea. As suggested by the combined teachings of Dixon and Burgess, pyruvic acid and glyoxylic acid are art-recognized equivalent keto-acids in the hair straightening arts. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary the glyoxylic acid and urea concentrations through routine experimentation to arrive at the concentration of 5 % to about 10 % glyoxylic acid and about 0.01% to about 15% urea in order to optimize the resulting product. Generally, differences in concentration or temperature will not support the patentability In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Applicant argues neither Dixon nor Burgess teach “the total amount of component chosen from dicarbonyl compounds of formula (I)…ranges from 5% to 15% by weight…” (reply, pg. 22).
	This is not persuasive. Dixon and Burgess are used to teach that pyruvic acid and glyoxylic acids are weak acids that are keto-acids used in the hair straightening arts. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619         

/NICOLE P BABSON/Primary Examiner, Art Unit 1619